DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Starz et al. (US 2006/0188772).
Regarding claims 23, 26 and 27, Starz teaches ethylammonium hexahydroxoplatinate as a catalyst precursor. ¶0024. The distinction between the prior art and claimed invention is that the prior art does not disclose the number of moles of the ethylammonium. However, since there precursor requires six hydroxyoplatinate, the number of moles must have been the same to stoichiometrically balance the chemical to serve as a precursor. 
Response to Arguments
Applicant's arguments filed on 09/23/2021 (“Remarks”) have been fully considered but they are not persuasive. 
Applicant argues that the Office’s decision to treat the election of Group I, claims 23, 26, and 27 in the reply filed on 04/24/2021 as an election without traverse was an error. To support this argument, the Applicant points to MPEP 818.01 (a) where it says, “[a] mere broad allegation that the required is in error” is the only reason why a reply would be incomplete. Applicant then contends that the response to the restriction requirement indicated why the identified groups contained a special technical feature. This argument is unpersuasive for two reasons: First, the restriction is based on the fact that the identified groups have a special technical feature that does not contribute over the cited Murphy and Starz, separately and independently. In reply, the Applicant acknowledged the position of the Office (see p5-6) and pointed out why the common technical feature is non-obvious over Murphy but was silent with regards to Starz. As such, the only statement made regarding Starz is the general statement acknowledging the Examiner’s restriction requirement. Accordingly, treating the election as an election without traverse is proper and correct. See Non-Final rejection dated 06/24/2021 at p2.
Regarding the rejection of the pending claims, Applicant presents two arguments. First, Applicant acknowledges that Starz discloses ethylammonium hexahydroxoplatinate as a catalyst precursor in ¶ 0024, but contends that “it is clear from a review of the reference that it is an error [because] the sole hexahydroxoplatinate disclosed throughout the specification is bis(ethanolammonium)hexahydroxoplatinate. See, e.g., Examples 1 through 4.” Remarks at 5. This argument is unpersuasive because there is no evidence to support the inference made by the Applicant here. Pointing to the examples is not sufficient to establish that Starz disclosed ethylammonium hexahydroxoplatinate in error since the examples in a patent do not limit a broader disclosure in the patent’s specification. See MPEP 2123 (II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”). Moreover, even if it was an error, there is no reason for one of ordinary skill in the art to not take this disclosure at face value. After all, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP 2123(I). 
Second, Applicant argues that “[e]ven if this disclosure was not in error, it still would have been insufficient to suggest the instant invention to the ordinary skilled artisan [because] the chemistry of ethyl amine … is clearly different from tetraethylammonium hydroxide.” Remarks at 6. This argument is unpersuasive because it does not rebut the Office’s position that “since there precursor requires six hydroxyoplatinate, the number of moles must have been the same to stoichiometrically balance the chemical to serve as a precursor.” 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736